UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2011 Item 1. Schedule of Investments. A look at performance Total returns for the period ended October 31, 2011 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge 1-year 5-year 10-year 1-year 5-year 10-year Class A –7.23 –8.86 0.85 –7.23 –37.11 8.80 Class B –7.63 –8.76 0.79 –7.63 –36.79 8.23 Class C –3.97 –8.57 0.65 –3.97 –36.12 6.72 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Net/Gross (%) 1.39 2.09 2.09 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 1–800–225–5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on Fund distributions or on the redemption of Fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 Regional Bank Fund | Annual report Without With maximum Start date sales charge sales charge Index Class B 1 10-31-01 $10,823 $10,823 $14,369 Class C 1 10-31-01 10,672 10,672 14,369 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with a maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. S&P Composite 1500 Banks index — is an unmanaged index of banking sector stocks in the S&P 1500 Index. Total return for this index is not available for the ten-year period. S&P 500 index — is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 No contingent deferred sales charge is applicable. Annual report | Regional Bank Fund 7 Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (US) LLC Banking stocks had negative returns and lagged the broader market during a volatile 12-month period ended October 31, 2011, which saw larger, macroeconomic concerns dominate trading and lead to a series of “risk-on/risk-off” market moves. Banks’ struggles were due in large part to worry about exposure to Europe, the effect of slower economic growth on earnings and credit quality, continued weakness in the housing and mortgage markets and a hit to banks’ spread-lending business from the prolonged low level of interest rates. Nevertheless, banks made progress reclaiming business and fees that had gone to non-bank financial intermediaries and institutions during the years preceding the credit bubble in 2008. Further, credit costs continued to decline, leading to large year-over-year earnings gains for the sector. For the fiscal year ended October 31, 2011, John Hancock Regional Bank Fund’s Class A shares had a total return of –2.37% at net asset value. By comparison, the Fund’s benchmark, the S&P Composite 1500 Banks Index and the average specialty-financial fund tracked by Morningstar, Inc. returned –1.86% and –6.80%, respectively. The leading detractors from performance were large, diversified financial services firms Bank of America Corp. and JPMorgan Chase & Company, which had exposure to virtually all the big challenges buffeting the sector. It also hurt performance to hold a stake in Minnesota regional bank TCF Financial Corp., which suffered from regulatory changes limiting the amount that larger banks can charge merchants for debit card transactions. Many of the leading contributors to performance were positions in smaller, high-quality regional lenders in healthier local economies, including FNB Corp., Independent Bank Corp. — MA, Commerce Bancshares, which we sold from the Fund’s portfolio during the period, and Prosperity Bancshares, Inc., among others. A number of the Fund’s mid- and larger-cap bank stocks also held up well and made positive contributions to absolute returns, including stakes in U.S. Bancorp and Wells Fargo & Company. Other positive contributors were niche players such as East West Bancorp, Inc., which targets the Chinese-American market and has the bulk of its business in California, and SVB Financial Group, a California-based lender focused on the technology and life science industries. This commentary reflects the views of the portfolio managers through the end of the Fund’s period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Sector investing is subject to greater risks than the market as a whole. Because the Fund focuses on one sector of the economy, its performance depends in large part on the performance of that sector. As a result, the value of your investment may fluctuate more widely than it would in a fund that is diversified across sectors. 8 Regional Bank Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on May 1, 2011 with the same investment held until October 31, 2011. Account value Ending value Expenses paid during on 5-1-11 on10-31-11 period ended 10-31-11 1 Class A $1,000.00 $843.70 $6.37 Class B 1,000.00 840.20 9.60 Class C 1,000.00 840.40 9.60 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2011, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Regional Bank Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on May 1, 2011, with the same investment held until October 31, 2011. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 5-1-11 on10-31-11 period ended 10-31-11 1 Class A $1,000.00 $1,018.30 $6.97 Class B 1,000.00 1,014.80 10.51 Class C 1,000.00 1,014.80 10.51 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.37%, 2.07% and 2.07% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 10 Regional Bank Fund | Annual report Portfolio summary Top 10 Holdings (41.8% of Net Assets on 10-31-11) PNC Financial Services Group, Inc. 4.8% Cullen/Frost Bankers, Inc. 4.3% U.S. Bancorp 4.7% East West Bancorp, Inc. 3.9% Wells Fargo & Company 4.7% FNB Corp. 3.5% JPMorgan Chase & Company 4.6% Independent Bank Corp. — MA 3.4% BB&T Corp. 4.6% Zions Bancorporation 3.3% Sector Composition Commercial Banks 83% Thrifts & Mortgage Finance 7% Diversified Financial Services 7% Short-Term Investments & Other 3% 1 As a percentage of net assets on 10-31-11. 2 Cash and cash equivalents not included. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund focuses on one sector of the economy, its performance depends in large part on the performance of that sector. As a result, the value of your investment may fluctuate more widely than it would in a fund that is diversified across sectors. Annual report | Regional Bank Fund 11 Fund’s investments As of 10-31-11 Shares Value Common Stocks 96.91% (Cost $341,553,543) Financials 96.91% Commercial Banks 82.38% 1st United Bancorp, Inc. (I) 627,074 3,248,241 Ameris Bancorp (I) 450,012 4,522,621 Anchor Bancorp (I)(V) 161,584 969,504 Bank of Marin Bancorp 20,751 735,415 Bar Harbor Bankshares 62,832 1,791,340 BB&T Corp. 995,835 23,242,789 Bond Street Holdings LLC, Class A (I)(S) 533,196 9,597,528 Bridge Capital Holdings (I) 5,602 61,790 Bryn Mawr Bank Corp. 383,894 7,048,294 California United Bank (I) 152,292 1,545,764 Centerstate Banks, Inc. 711,554 4,041,627 Citizens Republic Bancorp, Inc. (I) 869,056 7,830,195 City Holding Company 65,330 2,146,744 Comerica, Inc. 165,668 4,232,817 Cullen/Frost Bankers, Inc. 439,687 21,562,250 CVB Financial Corp. 204,277 1,983,530 East West Bancorp, Inc. 1,012,012 19,703,874 Evans Bancorp, Inc. 84,776 1,023,246 Fifth Third Bancorp 846,692 10,168,771 First California Financial Group, Inc. (I) 364,451 1,191,755 First Commonwealth Financial Corp. 342,481 1,578,837 First Horizon National Corp. 324,384 2,267,444 First Merchants Corp. 163,941 1,321,364 First Midwest Bancorp, Inc. 120,180 1,082,822 First Southern Bancorp, Inc., Class B (I) 140,985 1,381,653 FNB Corp. 1,751,436 17,671,989 Glacier Bancorp, Inc. 410,433 4,658,415 Hancock Holding Company 417,191 12,640,887 Hanmi Financial Corp. (I) 1,216,191 1,216,191 Heritage Commerce Corp. (I) 712,266 3,440,245 Heritage Financial Corp. 141,015 1,778,199 Heritage Oaks Bancorp (I) 1,064,426 3,544,539 Horizon Bancorp 42,184 1,070,208 Huntington Bancshares, Inc. 776,954 4,024,622 Independent Bank Corp. — MA 661,869 17,155,644 12 Regional Bank Fund | Annual report See notes to financial statements Shares Value Commercial Banks (continued) KeyCorp 306,679 $2,165,154 M&T Bank Corp. 174,347 13,269,550 MB Financial, Inc. 549,209 9,100,393 NewBridge Bancorp. (I) 136,816 547,264 Pacific Continental Corp. 318,618 2,762,418 Park Sterling Corp. (I) 531,988 2,048,154 Peoples Bancorp, Inc. 112,557 1,489,129 PNC Financial Services Group, Inc. 446,865 24,001,119 Prosperity Bancshares, Inc. 210,308 8,094,755 Regions Financial Corp. 460,184 1,808,523 Renasant Corp. 68,071 981,584 Sandy Spring Bancorp, Inc. 100,205 1,704,487 Sierra Bancorp 260,000 2,844,400 Signature Bank (I) 14,932 832,459 Southcoast Financial Corp. (I) 152,042 252,390 Sun Bancorp, Inc. (I) 500,510 1,486,515 SunTrust Banks, Inc. 615,273 12,139,336 SVB Financial Group (I) 337,944 15,525,147 Talmer Bank & Trust Company (I)(R) 830,801 5,833,261 TCF Financial Corp. 660,810 7,031,018 TriCo Bancshares 377,716 5,601,528 Trustmark Corp. 90,000 1,992,600 U.S. Bancorp 926,642 23,712,769 Union First Market Bankshares Corp. 266,473 3,416,184 United Bancorp, Inc. (I) 569,987 1,424,968 Univest Corp. of Pennsylvania 36,500 555,165 Washington Banking Company 130,863 1,546,801 Washington Trust Bancorp, Inc. 224,305 5,266,681 Wells Fargo & Company 903,024 23,397,352 WesBanco, Inc. 164,598 3,268,916 Westamerica Bancorp. 190,545 8,540,227 Wilshire Bancorp, Inc. (I) 1,037,847 3,549,437 Zions Bancorporation 967,131 16,789,394 Diversified Financial Services 7.62% Bank of America Corp. 2,210,678 15,098,931 JPMorgan Chase & Company 668,925 23,251,833 Thrifts & Mortgage Finance 6.91% Berkshire Hill Bancorp, Inc. 386,034 7,728,401 Citizens South Banking Corp. (V) 635,611 2,606,005 First Defiance Financial Corp. (I) 226,178 3,213,989 First Financial Holdings, Inc. 297,935 2,219,616 Flushing Financial Corp. 310,846 3,810,972 Heritage Financial Group, Inc. 174,238 1,841,696 Home Federal Bancorp, Inc. 220,191 2,212,920 Kaiser Federal Financial Group, Inc. 200,414 2,356,869 New York Community Bancorp, Inc. 215,662 2,870,461 WSFS Financial Corp. 148,312 5,895,402 See notes to financial statements Annual report | Regional Bank Fund 13 Shares Value Preferred Securities 0.48% (Cost $1,732,675) Financials 0.48% Commercial Banks 0.48% First Southern Bancorp, Inc. (Florida) (I) 241 895,084 Monarch Financial Holdings, Inc., Series B, 7.800% 59,575 1,519,163 Warrants 0.40% (Cost $4,086,329) Citigroup, Inc. (Expiration Date: 1-4-19, Strike Price: $106.10) (I)(J) 1,721,817 730,050 Comerica, Inc. (Expiration Date: 11-14-18, Strike Price: $29.40) (I)(J) 176,192 965,532 Valley National Bancorp (Expiration Date: 11-14-18, Strike Price: $17.77) (I)(J) 63,055 92,060 Washington Federal, Inc. (Expiration Date: 11-14-18, Strike Price: $17.57) (I)(J) 51,979 213,114 Par value Value Short-Term Investments 0.41% (Cost $2,061,000) Repurchase Agreement 0.41% Repurchase Agreement with State Street Corp. dated 10-31-11 at 0.010% to be repurchased at $2,061,001 on 11-1-11, collateralized by $2,020,000 Federal National Mortgage Association, 2.250% due 3-15-16 (valued at $2,103,325, including interest) $2,061,000 2,061,000 Total investments (Cost $349,433,547) † 98.20% Other assets and liabilities, net 1.80% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (I) Non-income producing security. (J) These securities were issued under the U.S. Treasury Department’s Capital Purchase Program. (R) Direct placement securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933. Value as a Original percentage acquisition Acquisition Beginning Ending share of Fund’s net Value as of Issuer, description date cost share amount amount assets 10-31-11 Talmer Bank & Trust Company (formerly First Michigan Bank) 4-30-10 $4,984,806 830,801 830,801 1.16% $5,833,261 (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (V) The Fund owns 5% or more of the outstanding voting shares of the issuer and the security is considered an affiliate of the Fund. For more information on this security refer to Note 7 of the Notes to financial statements. † At 10-31-11, the aggregate cost of investment securities for federal income tax purposes was $351,741,328. Net unrealized appreciation aggregated $142,302,002, of which $168,713,240 related to appreciated investment securities and $26,411,238 related to depreciated investment securities. 14 Regional Bank Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-11 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $345,083,360) $490,467,821 Investments in affiliated issuers, at value (Cost $4,350,187) (Note7) 3,575,509 Total investments, at value (Cost $349,433,547) Cash 4,284,879 Receivable for investmentssold 5,009,837 Receivable for fund sharessold 686,402 Dividends and interestreceivable 387,688 Other receivables and prepaidexpenses 120,170 Totalassets Liabilities Payable for investmentspurchased 4,162 Payable for fund sharesrepurchased 972,525 Payable toaffiliates Accounting and legal servicesfees 9,414 Transfer agentfees 82,388 Distribution and servicefees 148,123 Trustees’fees 111,454 Other liabilities and accruedexpenses 112,194 Totalliabilities Netassets Paid-incapital $329,982,917 Accumulated distributions in excess of net investmentincome (34,471) Accumulated net realized gain oninvestments 28,533,817 Net unrealized appreciation (depreciation) oninvestments 144,609,783 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($457,163,355 ÷ 36,408,991shares) $12.56 Class B ($18,875,733 ÷ 1,549,304shares) 1 $12.18 Class C ($27,052,958 ÷ 2,217,554shares) 1 $12.20 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $13.22 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | Regional Bank Fund 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-11 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends from unaffiliatedissuers $10,513,969 Dividends from affiliatedissuers 19,068 Interest 266,618 Total investmentincome Expenses Investment management fees (Note4) 4,840,990 Distribution and service fees (Note4) 2,254,086 Accounting and legal services fees (Note4) 94,304 Transfer agent fees (Note4) 1,138,209 Trustees’ fees (Note4) 57,074 State registrationfees 71,933 Printing andpostage 107,163 Professionalfees 59,688 Custodianfees 88,481 Registration and filingfees 16,996 Other 24,109 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gainon Investments in unaffiliatedissuers 36,041,571 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers (44,015,021) Investments in affiliatedissuers (990,568) Net realized and unrealizedloss Decrease in net assets fromoperations 16 Regional Bank Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-11 10-31-10 Increase (decrease) in netassets Fromoperations Net investmentincome $2,046,622 $1,611,307 Net realizedgain 36,041,571 54,716,794 Change in net unrealized appreciation(depreciation) (45,005,589) (10,096,466) Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (1,964,810) (2,085,811) ClassB (16,791) (8,618) ClassC (23,778) (7,110) From net realizedgain ClassA (44,148,045) — ClassB (2,134,025) — ClassC (2,722,756) — Totaldistributions From Fund share transactions (Note5) Totaldecrease Netassets Beginning ofyear 618,290,441 645,684,850 End ofyear Accumulated distributions in excess of net investmentincome See notes to financial statements Annual report | Regional Bank Fund 17 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 10-31-11 10-31-10 10-31-09 10-31-08 10-31-07 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 0.06 0.04 0.19 0.47 0.66 Net realized and unrealized gain (loss) oninvestments (0.27) 0.91 (2.78) (7.04) (2.28) Total from investmentoperations Lessdistributions From net investmentincome (0.05) (0.05) (0.22) (0.52) (0.68) From net realizedgain (1.13) — (2.33) (8.78) (5.43) Totaldistributions Net asset value, end ofyear Total return (%) 2 3 3 Ratios and supplementaldata Net assets, end of year (inmillions) $457 $559 $584 $813 $1,268 Ratios (as a percentage of average net assets): Expenses beforereductions 1.36 1.38 1.55 1.35 1.27 Expenses net of feewaivers 1.36 1.38 1.54 1.35 1.27 Net investmentincome 0.40 0.30 1.56 2.33 1.76 Portfolio turnover (%) 16 24 37 23 13 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. CLASS B SHARES Periodended 10-31-11 10-31-10 10-31-09 10-31-08 10-31-07 Per share operatingperformance Net asset value, beginning ofyear Net investment income(loss) 1 (0.04) (0.06) 0.11 0.34 0.38 Net realized and unrealized gain (loss) oninvestments (0.26) 0.89 (2.75) (6.97) (2.25) Total from investmentoperations Lessdistributions From net investmentincome (0.01) — 2 (0.13) (0.36) (0.41) From net realizedgain (1.13) — (2.33) (8.78) (5.43) Totaldistributions — 2 Net asset value, end ofyear Total return (%) 3 4 4 4 Ratios and supplementaldata Net assets, end of year (inmillions) $19 $27 $34 $55 $125 Ratios (as a percentage of average net assets): Expenses beforereductions 2.06 2.09 2.26 2.07 1.98 Expenses net of feewaivers 2.06 2.08 2.24 2.06 1.98 Net investment income(loss) (0.30) (0.40) 0.90 1.64 1.03 Portfolio turnover (%) 16 24 37 23 13 1 Based on the average daily sharesoutstanding. 2 Less than ($0.005) pershare. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 18 Regional Bank Fund | Annual report See notes to financial statements CLASS C SHARES Periodended 10-31-11 10-31-10 10-31-09 10-31-08 10-31-07 Per share operatingperformance Net asset value, beginning ofyear Net investment income(loss) 1 (0.04) (0.06) 0.10 0.31 0.38 Net realized and unrealized gain (loss) oninvestments (0.25) 0.89 (2.74) (6.93) (2.25) Total from investmentoperations Lessdistributions From net investmentincome (0.01) — 2 (0.13) (0.36) (0.41) From net realizedgain (1.13) — (2.33) (8.78) (5.43) Totaldistributions — 2 Net asset value, end ofyear Total return (%) 3 4 4 Ratios and supplementaldata Net assets, end of year (inmillions) $27 $32 $28 $37 $35 Ratios (as a percentage of average net assets): Expenses beforereductions 2.06 2.08 2.25 2.06 1.98 Expenses net of feewaivers 2.06 2.08 2.23 2.06 1.98 Net investment income(loss) (0.30) (0.41) 0.86 1.59 1.04 Portfolio turnover (%) 16 24 37 23 13 1 Based on the average daily sharesoutstanding. 2 Less than ($0.005) pershare. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. See notes to financial statements Annual report | Regional Bank Fund 19 Notes to financial statements Note 1 — Organization John Hancock Regional Bank Fund (the Fund) is a diversified series of John Hancock Investment Trust II (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term capital appreciation. Moderate income is a secondary objective. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
